Mr. JUSTICE EBERSPACHER, dissenting: I do not consider that the informant’s tip in the instant case was sufficient to establish probable cause under the two-pronged Aguilar test. Nor do I agree with the discussion of the majority regarding an informant’s credibility none of which is supported by the citation of cases and which in my opinion is not consistent with either People v. Parker nor People v. Thomas. While the lack of prosecution in one or two cases on the basis of information furnished by an informer may not detract from an informer’s credibility, I consider that failure to prosecute in each of the 8 or 15 cases an informer has allegedly reliably informed in reflects adversely on his credibility, and I find no authorities to the contrary. There is no presumption that one who is consistently engaged in gaining the confidence of persons and then breaking that confidence for his own gain is credible or reliable; in fact the practice offends the American sense of justice and fair play. To say that such practice is justified because such deceit and breach of confidence is engaged in by an informer only regarding those whom the informer knows to be violators of the law, but who have not been convicted for the alleged criminal activity, is not justification. Here, I particularly note the bizarre factual situation. The alleged informer allegedly informed that the van containing the evidence and defendant would be at one of two named taverns in Herrin. The van was never at either tavern and when the van was discovered parked elsewhere, instead of being stopped and entered or searched was followed some eight miles, to the Dairy Queen in Marion, where drug enforcement officer McClain went to the van and spoke to both the driver and the defendant. We have no explanation as to why he did not see fit to look into the van and yet he as a member of the surveillance team would have known that the drugs were in the van in the tom shopping bag. Nor do we have any explanation of why McClain then followed the van to a nearby filling station, entered the van, spoke with the driver and defendant, but had been creditably informed that the drugs were in the van in the torn shopping bag, and failed to either see them or ask permission to search for them. I can only consider that law enforcement officer McClain did not consider the information furnished by the informer credible until after his second visit to the van and his actual entry into the van. Obviously, the informant’s information was not credible until after agent McClain had been in the van on his second visit, and then only when a traffic officer was directed by his superior to stop the van although no traffic offense was committed. With surveillance teams in several cars there was little danger of disposition of whatever evidence may have been in the van, or the defendant and van escaping, yet the numerous officers did not see fit to even file for a search warrant on the basis of information furnished by the allegedly credible informer although they had hours in which to do so. I agree as the court said in People v. Lawrence, speaking of the reliability of an informer; “The true test of his reliability is the accuracy of his information” but the accuracy of the information should be tested at the time he gives it and not after his accomplices refuse to make the warrantless seizure based on the information on numerous opportunities and then only cause it to be made by another after they have had the opportunity to make the informant credible; particularly when the information furnished was not true as to the place (one of two taverns in Herrin) nor as to the city (Herrin). Under the circumstances presented in this case, the trial court, in my opinion, erred in failing to suppress the evidence seized without a warrant, it erred in not excluding the evidence. Furthermore, the court erred in aHowing testimony over objections that the survefllance team met to attempt to purchase drugs from defendant. The credible informer had not informed any one that defendant was engaged in the sale of drugs or was going to engage in such sale; there was no credible information that defendant was in possession of drugs taken in the drug store burglary until defendant had failed to sell any drugs to agent McClain. I would reverse the conviction.